COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Terry Smith v. The State of Texas

Appellate case number:   01-12-00661-CR, 01-12-00662-CR, 01-12-00663-CR

Trial court case number: 10-DCR-055807A (Counts I, II, III)

Trial court:             400th District Court of Fort Bend County

       On October 23, 2012, the court reporter filed an information sheet stating that there are
over 50,000 pages (1.7GB) of exhibits in this case and that, after diligent effort, she has been
unable to file the exhibits through the Texas Appeals Management and E-filing System
(TAMES), as required by Local Rule 3(b). See 1st Tex. App. (Houston) Loc. R. 3(b) (requiring
court reporter to “file the reporter’s record in an electronic format via the Texas Appeals
Management and E-filing System web portal”). The reporter has moved to file the testimonial
portion of the record through TAMES, as required, and to physically file the exhibits on a flash
drive.
        Upon receipt of a motion or on its own initiative, the First Court of Appeals may, to
expedite a decision or for other good cause, suspend a local rule pertaining to the filing of
electronic records in a particular case and order a different procedure in accordance with the
Texas Rules of Appellate Procedure. See 1st Tex. App. (Houston) Loc. R. 7.
        Based on good cause shown by the reporter and to expedite this case, we SUSPEND the
operation of Local Rule 3(b), as to the exhibits. See id. We GRANT the court reporter’s motion
to file the testimonial portion of the reporter’s record through TAMES, so that, to the degree
possible, a reporter’s record is time-stamped and filed as required, and to physically file the
exhibits on a flash drive.
       The complete reporter’s record must be on file no later than 15 days after the date of
this order. The Clerk of this Court is directed to upload the exhibits to the Court’s electronic
files.
       It is so ORDERED.

Judge’s signature: /s/ Justice Higley
                    Acting individually     Acting for the Court
Date: October 26, 2012